Citation Nr: 1440251	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  10-06 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active military service from November 1962 to October 1966.

This matter comes back before the Board of Veterans' Appeals (Board) on Remand from the United States Court of Appeals for Veterans Claims (Court) regarding a Board decision rendered in August 2013.  This matter was originally on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Board has reviewed the contents of the Veteran's electronic ("Virtual VA" and Veterans Benefit Management System (VBMS)) file, as well as the evidence in his physical claims file.  Currently there are no documents in the VBMS file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In an August 2013 decision, the Board denied the Veteran's claim for service connection for tinnitus.  The Veteran appealed the Board's decision to the Court.  In March 2014, the Court granted a Joint Motion for Partial Remand (JMR) on the issue and remanded the case to the Board for action consistent with the terms of the JMR.

The parties to the JMR agree that the Board's August 2013 decision relied on an inadequate medical opinion and that a new medical opinion should be provided.  Specifically, the parties agree that as the September 2008 VA examiner may not have considered in-service noise exposure, the examination report was not adequate to support the finding that the Veteran's tinnitus was not related to his military service.  Thus, the parties agree that a new medical opinion should be provided that adequately supports its conclusion with an analysis that the Board can consider and weigh against contrary opinions.

The record otherwise reveals that in association with a claim for service connection for hearing loss a hearing examination was conducted in August 2013.  No opinion was offered on tinnitus as the only issue for review at that time was hearing loss.  A request will be made of that examiner for an addendum opinion on the current issue before the Board.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his tinnitus that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

2.  The claims file should be returned to the examiner who conducted the August 2013 VA audiological examination for an addendum opinion. The examiner is to be provided access to the claims folder, Virtual VA, and VBMS (if any records are included therein).  The examiner must specify in the report that the claims file, Virtual VA records, and VBMS records have been reviewed.  The examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's tinnitus was incurred or aggravated as a result of the Veteran's military service, to include as a result of in-service acoustic trauma.  The examiner must consider the conceded noise exposure in service. 

If the examiner who conducted the August 2013 VA audiological examination is unavailable a similarly situated examiner may be contacted or as needed, an additional VA examination should be conducted.  If the examiner is available but cannot enter an opinion without another examination, such examination should be scheduled.

3.  The Veteran is hereby notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, the RO should review the examination report to ensure that they are in complete compliance with the directives of this REMAND.  The AOJ must ensure that the examiner(s) documented their consideration of Virtual VA.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  

5. The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



